—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered April 14, 2000, convicting defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree and bribery in the third degree, and sentencing him to concurrent terms of six months, unanimously affirmed.
After affording defendant a sufficient opportunity to be heard, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Alexander, 97 NY2d 482, 483-484 [2002]; People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was *402knowing, intelligent and voluntary, and that counsel provided effective assistance in connection with both the plea and the withdrawal motion. We have considered and rejected defendant’s remaining claims. Concur — Saxe, J.P., Rosenberger, Williams, Lerner and Friedman, JJ.